Citation Nr: 9922498
Decision Date: 08/11/99	Archive Date: 11/08/99

DOCKET NO. 94-468 50A              DATE AUG 11, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to an increased (compensable) evaluation for the
residuals of a fracture of the right (minor) little finger.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.Horrigan, Counsel

INTRODUCTION

The veteran had verified active service from January 1988 to
September 1992. He also had more than three years and 3 months of
prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1993 rating decision by the RO in Portland,
Oregon which granted service connection for the residuals of a
fracture of the right (minor) little finger and assigned a
noncompensable evaluation for this disability. The veteran
subsequently moved to Virginia and his claims folder was
transferred to the RO in Roanoke, Virginia.

In May 1995, the veteran appeared and gave testimony at a hearing
before a hearing officer at the RO, a transcript of which is of
record. In August 1998, the veteran again appeared and gave
testimony at a hearing in Washington, D.C., before the undersigned
Board member. A transcript of this hearing is also of record.

The case was remanded for further development by the undersigned
Board member in November 1998. That development having been
completed, the case is before the Board for appellate consideration
at this time.

FINDING OF FACT

The veteran has slight limitation of motion in the right fifth
finger without tenderness or swelling noted on recent VA
examination; the disability involving the right fifth finger is not
equivalent to extremely unfavorable ankylosis or amputation.

2 -

CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a fracture of
the right fifth finger have not been met. 38 U.S.C.A. 1155, 5107(a)
(West 1991 & Supp. 1998); 38 C.F.R. 4.71(a), Diagnostic Codes 5156,
5227 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On a VA examination of his service-connected residuals of a
fracture of the right fifth finger in July 1993. At that time, the
veteran reported no symptoms from this disability and he was noted
to have full range of motion at the metacarpal phalangeal joint and
in the finger.

The veteran was seen as an outpatient at a VA medical facility in
November and December 1993 with complaints of pain and swelling in
the in the right little finger and right hand. At that time the
veteran was noted to have a good grip in the right hand. It was
noted in November 1993 that there was tendinitis of the right fifth
metacarpal. In December 1993 it was indicated that the tendinitis
was resolving.

During a hearing at the RO in May 1995, however, the veteran
testified that his right fifth finger was painful and would draw up
straight while he worked. This was said to cause a weakened grip.

In testimony given at an August 1998 hearing before the undersigned
Board member, the veteran again complained of pain in the finger
and a weakened grip. He said that he had received additional
treatment for his right hand and finger from a physical therapist
at his place of employment.

On a February 1999 VA examination of the veteran's right hand, he
said that he had discomfort in the hands every day. He also
complained of a loss of grip strength in the right hand. Evaluation
revealed a slight anterolateral bowing of the metacarpal

- 3 -

of the right fifth finger. There were 78 degrees of flexion in the
metacarpal phalangeal joint, 95 degrees of flexion in the proximal
interphalangeal joint, and 60 degrees of flexion in the distal
interphalangeal joint. It was noted that he had no tenderness to
palpation of his right little finger fracture site and none in any
joint of the finger. He was able to approximate the surface of all
fingers to the distal flexion crease of the palms of the hands. It
was noted that there was no pain on movement of the fingers. An X-
ray revealed a healed fracture of the right fifth finger with
slight anterolateral bowing. No arthritis was found. The diagnoses
on the examination included healed fracture of the fifth metacarpal
with slight anterolateral bowing and no functional limitation.

The Board notes initially that it finds the veteran's claim for an
increased rating for residuals of a right fifth finger fracture to
be "well grounded" within the meaning of 38 U.S.C.A. 5107(a), in
that the claim is plausible. All relevant facts pertaining to this
claim has been developed to the extent possible, and no further
assistance to the veteran is required to satisfy the VA's duty to
assist him in the development of this claim as mandated by 38
U.S.C.A. 5107(a).

Disability evaluations are determined by application of a schedule
of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities. Under the provisions of 38
C.F.R. 4.71(a), Diagnostic Code 5227, favorable or unfavorable
ankylosis of the fifth right (minor) finger is evaluated as zero
percent disabling. Extremely unfavorable ankylosis of the right
fifth finger may be rated as analogous to an amputation and
evaluated under Diagnostic Code 5156. Under the provisions of this
Diagnostic Code, a 10 percent evaluation will be assigned for
amputation of the fifth finger of a hand without metacarpal
resection, at the proximal interphalangeal joint or proximal
thereto. Extremely unfavorable ankylosis of a finger is deemed to
exist if all the joints of the finger are ankylosed in extension or
in extreme flexion.

On recent VA examination, it was noted that there was no tenderness
to palpation of the right little finger and no pain on motion of
the finger. It was also stated that the

- 4 -

veteran could approximate the right fifth finger to the crease of
the palm. Such does not constitute extremely unfavorable ankylosis
of this finger so as to warrant a compensable evaluation under
Diagnostic Code 5156. Since the provisions of Diagnostic Code 5227
do not otherwise provide for a compensable rating, the veteran's
fracture of the right fifth finger, this disability remains
noncompensable at present.

ORDER

A compensable evaluation for the residuals of a fracture of the
right fifth finger is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

5 - 


